Citation Nr: 0636959	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  04-39 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than September 
24, 2002 for the grant of service connection for a right knee 
disability.  

2.  Entitlement to an effective date earlier than November 
20, 2002 for the grant of service connection for a back 
disability.  

3.  Entitlement to an effective date earlier than November 
20, 2002 for the grant of service connection for 
radiculopathy of the left lower extremity.  

4.  Entitlement to an effective date earlier than November 
20, 2002 for the grant of service connection for a left knee 
disability.  

5.  Entitlement to an effective date earlier than November 
20, 2002 for the grant of a total disability rating based 
upon individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1973.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Hartford, Connecticut, Regional Office 
(RO).  In an April 2003 rating action, the RO granted service 
connection for degenerative arthritis of the right knee 
condition and assigned a 30 percent rating, effective from 
November 20, 2002.  Adjudication of the issues of entitlement 
to service connection for back strain, left knee, and right 
leg conditions was deferred.  An October 2003 rating decision 
granted service connection for disabilities of the left knee, 
back, radiculopathy of the left lower extremity, and a TDIU, 
all effective from November 20, 2002.  

In the January 2004 notice of disagreement to the October 
2003 rating decision, the veteran claimed earlier effective 
dates, which the RO construed to include the grant of service 
connection for a right knee disability in the April 2003 
rating decision.  

Thereafter, in an August 2004 rating decision, the RO granted 
an earlier effective date for the service-connected right 
knee disability, effective from September 24, 2002.  



FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  In the July 1999 rating action, the RO denied reopening a 
previously denied claim of service connection for a right 
knee disability.  The veteran was notified of the denial of 
his claim and did not appeal this decision.  The July 1999 
rating decision became the last prior final denial of right 
knee claim.

3.  Thereafter, a claim to reopen the previously disallowed 
claim for service connection for a right knee disability was 
not received before September 24, 2002.

4.  On November 20, 2002, the RO received claims for a TDIU 
and service connection for a back, left leg, and left knee 
disability.  There is no evidence of any communication from 
the veteran prior to this date that could be interpreted as a 
claim for VA benefits.  

5.  In the October 2003 rating decision, the RO granted 
service connection for disabilities of the following: left 
knee, with an assigned 30 percent rating; back, with an 
assigned 10 percent rating; and, left lower extremity, with 
an assigned 10 percent rating.  The effective date assigned 
for each award was November 20, 2002, the date of the receipt 
of claim.

6.  In the October 2003 rating decision, the RO granted a 
TDIU, effective November 20, 2002, the date of the receipt of 
the claim.  The veteran is shown to be unemployable due to 
service-connected disabilities as of November 20, 2002, but 
not earlier.



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 24, 
2002, for a grant of service connection for a right knee 
disability, have not been met.  38 U.S.C.A. 5101, 5107, 5110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.114(a), 3.400 
(2006).  

2.  The criteria for an effective date prior to November 20, 
2002, for a grant of service connection for a back 
disability, have not been met.  38 U.S.C.A. 5101, 5107, 5110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.114(a), 3.400 
(2006).  

3.  The criteria for an effective date prior to November 20, 
2002, for a grant of service connection for radiculopathy of 
the left lower extremity, have not been met.  38 U.S.C.A. 
5101, 5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.114(a), 3.400 (2006).  

4.  The criteria for an effective date prior to November 20, 
2002, for a grant of service connection for a left knee 
disability, have not been met.  38 U.S.C.A. 5101, 5107, 5110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.114(a), 3.400 
(2006).  

5. The criteria for an effective date prior to November 20, 
2002, for a grant of a TDIU, have not been met.  38 U.S.C.A. 
5101, 5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.114(a), 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

Upon the receipt of a substantially complete application for 
benefits, VA must notify the claimant of the information or 
evidence necessary to substantiate the claim, and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Once a service connection claim has been granted, 
however, and an initial disability rating and effective date 
have been assigned, section 5103(a) notice has served its 
purpose and is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490-91 (2006).  Therefore, even if insufficient notice was 
provided in this case prior to the April 2003 and October 
2003 awards of service connection, any such error was 
nonprejudicial.  Id. at 493.  The veteran's service 
connection claim has been proven and the purpose underlying 
VA's duty to notify has been fulfilled.

The duty to assist has also been satisfied.  Service and VA 
medical records, as well as private treatment records and 
Social Security Administration (SSA) records, are in the 
claims folder and were reviewed by both the RO and the Board 
in connection with the veteran's claims.  VA is not on notice 
of any evidence needed to decide the claim which has not been 
obtained.  In compliance with the requirements of 38 U.S.C.A. 
§§ 5104 and 7105(d) and 38 C.F.R. § 3.103(b), the RO provided 
the veteran with the April and October 2003 rating decisions 
and August 2004 statement of the case (SOC) which explained 
the reasons behind its effective date assignment of November 
20, 2002 and informed the veteran of the applicable laws and 
regulations relevant to determining an effective date.  See 
Dingess, 19 Vet. App. 473 at 490-91.  Further, the veteran's 
request for an earlier effective date was readjudicated in 
the SOC.  For these reasons, the Board concludes that VA has 
met its duty to assist the veteran in this case.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


Earlier effective date

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.

In cases involving increases in disability compensation, the 
effective date will be the earliest date at which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date.  Otherwise, the date of receipt of the claim will be 
the effective date.  38 C.F.R. § 3.400(o)(2). A TDIU rating 
claim qualifies as a claim for increased disability 
compensation and is subject to the specific criteria under 38 
U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  

The record reflects the veteran's formal claim for service 
connection for right leg injury was received on May 10, 1991.  
In October 1991, the RO denied that claim.  The veteran did 
not perfect his appeal of the October 1991 which became 
final. 

In a statement received at the RO in January 1999, the 
veteran filed a claim to reopen his service connection claim 
for a right knee injury and submitted additional medical 
evidence.  In a July 1999 rating action, the RO denied 
reopening the claim, which the veteran did not appeal.  As 
such, the July 1999 RO decision became final.  

On September 24, 2002, the RO received congressional 
correspondence which was construed as a claim to reopen the 
veteran's right knee claim.  

On November 20, 2002, the RO received the veteran's informal 
claim for service connection for a left knee, left leg, back, 
and a TDIU.

In an April 2003 rating decision, the RO granted service 
connection and assigned a 30 percent rating for the right 
knee, effective from November 20, 2002.  The RO deferred 
adjudication of the other service connection claims.  
Thereafter, in an August 2004 rating decision, the RO granted 
an earlier effective date of September 24, 2002 for the grant 
of service connection for the right knee.  

In an October 2003 rating decision, the RO granted a TDIU and 
service connection for the following disabilities:  left knee 
osteoarthritis rated as 30 percent disabling, back condition 
rated as 10 percent disabling, and radiculopathy of the left 
leg rated as 10 percent disabling.  The effective date for 
each grant was November 20, 2002, the date of claim.  

In a September 2004 statement made by the veteran to his 
congressman, the veteran stated that the award of service 
connection for the right knee should go back when he was 
released from service.  All other disabilities were 
complications of the right knee injury in service.

With regard to the right knee effective date, September 24, 
2002 is the earliest the RO could grant service connection 
because it is the date of the last reopened claim after the 
RO's July 1999 final disallowance.  38 C.F.R. § 3.400.

With regard to the veteran's service connection claims for 
the left leg and back, the record contains no document that 
could be construed as a claim for service connection that was 
received prior to November 20, 2002.  

The legal criteria pertaining to the assignment of an 
effective date for service connection are controlling in this 
case; accordingly, earlier effective dates for the grant of 
service connection for disabilities of the right knee, back, 
and left leg cannot be assigned.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.

The veteran also seeks an earlier effective date for his TDIU 
entitlement.  A TDIU is an award of increased compensation.  
A total rating for compensation purposes may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability, ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a) (2006).

In this case, the veteran's combined service-connected 
disabilities are rated as 70 percent disabling, effective 
from November 20, 2002, the date of the receipt of claim.  

Effective dates for increases in compensation are assigned in 
accordance with 38 C.F.R. § 3.400(o) (implementing 38 
U.S.C.A. § 5110(a), (b)(2)).  Pursuant to that regulation, 
the effective date of an increase in compensation shall be 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  An exception 
to that rule applies, however.  If evidence demonstrates that 
a factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation, the effective date shall be 
the date of the factually ascertainable increase rather than 
the date of receipt.  38 U.S.C.A. § 5110 (b)(2); see also 38 
C.F.R. § 3.400(o)(2).

The veteran's claim for TDIU was received on November 20, 
2002, and was granted effective as of that date.  The 
effective date of the TDIU has already been assigned to the 
earliest date as to which it is ascertainable that an 
increase in disability occurred and within one year of the 
receipt of claim.  Prior to that date, the veteran was 
service-connected at 30 percent for a right leg disability.  
There is no medical evidence to indicate that a higher rating 
was merited prior to that date.  Thus, the veteran's combined 
30 percent disability rating failed to meet the schedular 
criteria for a TDIU.  38 C.F.R. § 4.16(a).  

Since the veteran failed to meet the objective criteria, the 
question of whether the veteran's service-connected right leg 
disability precluded him from securing or following 
substantially gainful employment remains.  38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16(b).

In this regard, there is no medical evidence within one year 
of November 20, 2002, TDIU claim, demonstrating that the 
veteran was unable to find suitable gainful employment due to 
his service-connected right knee disability alone.  38 C.F.R. 
§§ 3.340(a), 3.341(a), 4.16(a).   VA outpatient treatment 
records dated in 2002 reflect stable osteoarthritis, status 
post right knee arthroplasty in 1990.  In VA kinesiotherapy 
notes, he was able to ascend and descend stairs without 
complaint.  

The Board acknowledges that the veteran was awarded SSA 
disability benefits for osteoarthritis, effective from March 
30, 2000.  However, the Board does not find this 
determination to be persuasive.  See Beaty v. Brown, 6 
Vet.App. 523, 538 (1994) (there is no statutory or regulatory 
authority for the determinative application of SSA 
regulations to the adjudication of VA claims, and VA has not 
adopted certain SSA regulations that would be beneficial to a 
claimant).  

Notably, there is no medical evidence of record prior to 
November 20, 2002, suggesting that the veteran was precluded, 
solely by his service-connected disabilities, from following 
a substantially gainful occupation.  The SSA disability 
medical records reflect that the veteran's significant 
osteoarthritis of the knees, back, and feet rendered him 
unemployable.  At the time the RO received his TDIU claim in 
November 2002, the veteran was only service-connected for a 
right knee disability.  As such, the SSA disability award was 
based on nonservice-connected disabilities.  

Therefore, an effective date for TDIU earlier than November 
20, 2002, is not warranted in this case.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).




ORDER

An effective date earlier than September 24, 2002, for the 
grant of service connection for a right knee disability is 
denied.   

An effective date earlier than November 20, 2002, for an 
award of service connection for a back disability is denied. 

An effective date earlier than November 20, 2002, for an 
award of service connection for radiculopathy of the left 
lower extremity is denied. 

An effective date earlier than November 20, 2002, for an 
award of service connection for a left knee disability is 
denied. 

An effective date earlier than November 20, 2002, for an 
award of a TDIU is denied. 


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


